           Case 1:18-cr-00656-LTS Document 180 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 18-CR-656-LTS

CARLOS ALVAREZ,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Carlos Alvarez’s motion for a reduction in

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 179.) The Government is

directed to file its response to Mr. Alvarez’s motion, which must include his BOP medical

records, by June 24, 2021. The Government may request that the Court file under seal medical

records that are included in the Government’s response, and sensitive medical information may

be redacted from the response that is filed on ECF. A complete, unredacted courtesy copy of the

Government’s response must be provided to defense counsel and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov.

                 Mr. Alvarez’s reply to the Government’s response, if any, must be filed by July 1,

2021.

                 SO ORDERED.

Dated: New York, New York
       June 11, 2021

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge




ALVAREZ - COMP REL SCHD ORD.DOCX                           VERSION JUNE 11, 2021                           1
